Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2014

                                       No. 04-13-00494-CR

                            EX PARTE Richard Anthony BALDEZ,

                   From the County Court at Law No. 4, Bexar County, Texas
                                    Trial Court No. 2519
                      Honorable Sarah Garrahan-Moulder, Judge Presiding

                                         ORDER

         On January 8, 2014, we abated this appeal to the trial court and ordered the trial court to
clarify its June 25, 2013 order denying Baldez’s writ application by either finding the application
frivolous on its face or entering findings of fact and conclusions of law in accordance with article
11.072, § 7(a). See Ex parte Baldez, No. 04-13-00494-CR, - - - S.W.3d - - -, 2014 WL 60094, at
*2 (Tex. App.—San Antonio Jan. 8, 2014, no pet.) (citing TEX. CODE CRIM. PROC. ANN. art.
11.072, § 7(a) (West Supp. 2013)). The trial court has filed a supplemental record containing an
order clarifying its June 25, 2013 order. Accordingly, the appeal is REINSTATED on the
court’s docket. The appeal is set for formal submission ON BRIEFS ONLY before this court on
March 21, 2014, before a panel consisting of Justice Angelini, Justice Marion, and Justice
Martinez.


       It is so ORDERED on the 28th day of February, 2014.

                                                                   PER CURIAM

ATTESTED TO:         ____________________________
                     Keith E. Hottle
                     Clerk of Court